                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


  JAMES LEACHMAND AND SETH                             CV-19-82-GF-BMM
  LEACHMAN,

                   Plaintiffs,

        v.                                                    ORDER

  UNITED STATES OF AMERICA,

                   Defendants.


                                    INTRODUCTION

      Plaintiffs James Leachman and Seth Leachman (collectively “Leachmans”)

filed against a claim against Defendant United States of America (“Government”).

(Doc. 1.) Leachmans seek compensatory damages, attorney fees, and costs and

expense of suit. (Id.) Leachmans allege that the Court possesses subject matter

jurisdiction under 42 U.S.C. § 1982, 28 U.S.C. § 1331, and 28 U.S.C. § 1346. (Id.)

The Government seeks to dismiss the claims based on a lack of subject matter

jurisdiction, sovereign immunity, statute of limitations, and failure to state a claim.

(Doc. 4.)

      Leachmans allege that they entered into an oral contract in 2012 with James

Holen and Richard Holen (collectively “Holens”). (Doc. 1.) The alleged oral

                                           1
contract called for the Holens to provide daily care and maintenance to 62 horses

owned by Leachmans on the Holens’ property. (Id.) The Holens’ property lies

within the exterior boundaries of the Fort Peck Indian Reservation. (Id.) James

Holen is an enrolled member of the Assiniboine and Sioux Tribes of the Fort Peck

Indian Reservation. (Id.) Leachmans further allege that the Holens transported

another 66 horses owned by Leachmans to the Holens’ property without the

Leachmans’ permission. (Id.)

      Holens filed an action against Leachmans in Fort Peck Tribal Court on June

19, 2012. (Id.) Holens asserted breach of contract and other claims. (Id.) The Fort

Peck Tribal Court issued a series of rulings in favor of the Holens. (Id.) Leachmans

appealed. The Fort Peck Tribal Court of Appeals reversed these rulings on the

basis that the Fort Peck Tribal Court had violated the Leachmans’ rights to due

process and equal protection of the laws. (Doc. 1-1.) Leachmans filed a claim

under the Federal Tort Claims Act on April 18, 2019.

                                   DISCUSSION

      A motion to dismiss tests the legal sufficiency of the claims asserted in the

complaint. Fed. R. Civ. P. 12(b)(6). Federal courts generally view “with disfavor”

Rule 12(b)(6) dismissals. Rennie & Laughlin, Inc. v. Chrysler Corp., 242 F.3d 208,

213 (9th Cir. 1957). A court should not dismiss a complaint unless it appears

beyond doubt that plaintiffs can prove no facts sufficient to support a claim that


                                          2
entitles plaintiffs to relief. Hicks v. Small, 69 F.3d 967, 969 (9th Cir. 1995). The

Court must assume at this stage that all allegations in plaintiffs’ complaint are true

and draw reasonable inferences in plaintiffs’ favor. Wolfe v. Strankman, 392 F.3d

358, 362 (9th Cir. 2004).

      The Government provides numerous bases for dismissing Leachmans’

complaint, including no waiver of sovereign immunity and the Court’s lack of

subject matter jurisdiction. (Doc. 4.) Leachmans seek damages in a reasonable

amount to compensate them fully for their alleged deprivation of constitutional

rights. (Doc. 1 at 4.) The United States, as sovereign, remains “immune from suit

save as it consents to be sued . . . and the terms of its consent to be sued in any

court define that court’s jurisdiction to entertain the suit.” Lehman v. Nakshian,

453 U.S. 156, 160 (1981) (quoting United States v. Testan, 424 U.S. 392, 399

(1976)). Any waiver of sovereign “must be unequivocally expressed.” Franconia

Assocs. v. United States, 536 U.S. 129, 141 (2002) (quoting United States v. King,

395 U.S. 1, 4 (1969)). Sovereign immunity “shields the Federal Government and

its agencies from suit” absent an express waiver. FDIC v. Meyer, 510 U.S. 471,

475 (1994); Harger v. Dep’t of Labor, 569 F.3d 898, 903 (9th Cir. 2009).

      Leachmans ignore entirely in their complaint the issue of sovereign

immunity. They instead baldly assert that the Court first possesses subject matter

jurisdiction under 28 U.S.C. § 1331. (Doc. 1.) Section 1331 makes no mention of


                                           3
any waiver of sovereign immunity. It merely provides that federal district courts

“shall have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. “A mere assertion that

general jurisdictional statutes apply does not suffice to confer jurisdiction” when

the United States has not waived sovereign immunity. Hughes v. United States,

953 F.2d 531, 539 n.5 (9th Cir. 1992).

      Leachmans next assert that 42 U.S.C. § 1983 allows for subject matter

jurisdiction. Section 1983 imposes liability upon the United States, for any person

acting under color of law, who deprives another person of rights secured by the

Constitution. 42 U.S.C. § 1983. Government argues that Leachmans raise a claim

“in the nature of a Constitutional tort” as evidenced by their reference to the

deprivation of due process and equal protection rights (Doc. 4 at 6.) Leachmans

fail to point to any statute that waives sovereign immunity of the United States for

a constitutional tort. In fact, § 1983 specifically exempts from liability “any action

brought against a judicial officer for an act or omission taken in such officer’s

judicial capacity.” 42 U.S.C. § 1983.

      The Ninth Circuit in Moore v. Brewster, 96 F.3d 1240 (9th Cir. 1996),

addressed the question of whether judicial immunity applied to a claim that a series

of decisions by a district judge regarding the disposition of a supersedeas bond rose

to the level of a due process violation. The Ninth Circuit earlier had reversed a


                                           4
decision of Judge Brewster regarding the supersedeas bond and Moore filed a

claim against Judge Brewster for a due process violation and allegedly conspiring

with the opposing party. The district court dismissed the claims against Judge

Brewster based on judicial immunity. Id. at 1243. The Ninth Circuit rejected

Moore’s arguments that Judge Brewster’s legal errors deprived him of judicial

immunity. The Ninth Circuit noted that even “[g]rave procedural errors or acts in

excess of judicial authority do not deprive a judge of this immunity.” Id. at 1244

(quoting Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988)).

      Leachmans attempt to circumvent this exemption for judicial acts under

§ 1983 by pointing to the funding mechanism for the Fort Peck Tribal Court as

giving rise to potential liability on the part of the United States. (Doc. 8 at 2.)

Section 5321(a)(1) of Title 25 of the U.S. Code authorizes the Bureau of Indian

Affairs (“BIA”) to enter into a self-determination contract with a “tribal

organization.” Section 5304(l) defines “tribal organization” to mean “the

recognized governing body of any Indian tribe.” “Self-determination contract” as

contemplated by this section, means a contract or grant between a tribal

organization and the BIA for the “administration of programs or services which are

otherwise provided to Indian tribes and their members pursuant to Federal law.” 25

U.S.C. § 5304(1).




                                            5
      The Government agrees that the BIA entered into a contract with the

Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation (“Tribe”) to

fund the Fort Peck Tribal Court. (Doc. 4 at 20.) The Tribe operates its court system

with this funding from the BIA. Leachmans contend that this funding arrangement

imposes potential liability upon the BIA, and through it, the United States, arising

from illegal or improper rulings by the Fort Peck Tribal Court. (Doc. 8 at 2.)

Leachmans cite no authority for this proposition other than to resort to the snarky

comment that any other outcome would result in an injustice: “Too bad. So sad.

Good luck with that.” (Id. at 3.) Leachmans’ arguments do little to advance their

claims.

      Even assuming that the Court possesses subject matter jurisdiction to hear

Leachmans’ claim, their complaint must be dismissed. Leachmans assert that they

submitted a claim to the BIA under the Federal Tort Claims Act on April 18, 2019.

(Doc. 1 at 2.) Leachmans allege that 28 U.S.C. § 1346 provides a basis for subject

matter jurisdiction. (Doc. 1 at 1.) Section 1346(b) provides for a cause of action for

damages against the United States for loss of property caused by the negligent or

wrongful act or omission “of any employee of the Government while acting within

the scope of his office or employment” if a private person would be liable for the

same conduct in accordance with the law of the place where the act or omission

occurred. 28 U.S.C. § 1346(b)(1).


                                          6
      The alleged act or omission occurred on the Fort Peck Reservation which

lies in the State of Montana. Montana law recognizes judicial immunity. Mont.

Code Ann. § 2-9-112(2) provides that a member “of the judiciary is immune from

suit for damages arising from the lawful discharge of an official duty associated

with judicial actions of the court.” The Montana Supreme Court concurs:

“[j]udicial immunity applies with no stated limitation, and judges are absolutely

immune from suit for civil damages for acts performed in their judicial capacities.”

Hartsoe v. Christopher, 296 P.3d 1186, 1188 (Mont. 2013).

      Leachmans make no attempt to address the roadblock that judicial immunity

poses to their complaint. They instead attack the Government for hiding “behind an

implied legal fiction that the Fort Peck court system is not an arm of the federal

government, even though the Fort Peck court system is set up, funded, and

administered by the federal government.” (Doc. 8 at 3.) This system, as described

by Leachmans, sounds much like the federal court system – set up, funded and

administered by the Government. Despite this arrangement of federal courts,

judicial immunity bars a claimant from pursuing a claim for monetary damages

against a federal judicial officer acting in her official capacity even though the

Government set up, funds, and administers the system. Cleavinger v. Saxner, 474

U.S. 193, 195 (1985).




                                           7
      The United States Supreme Court in Cleavinger described the breadth of

judicial immunity: “Such immunity applies ‘however erroneous the act may have

been, and however injurious in its consequences [the judicial act] may have proved

to the plaintiff.’” Id. at 199 (quoting Bradley v. Fisher, 13 Wall. 335, 347 (1872)).

As catalogued by the Fort Peck Court of Appeals, the Fort Peck Tribal Court

committed several erroneous acts, including acting with proper service of the

complaint, acting without proper notice of hearings, and failure to adhere to tribal

law. (Doc. 1-1) And Leachmans assert that the judicial act proved injurious.

Judicial immunity nevertheless applies even if the Fort Peck Tribal Court’s action

“was in error, was done maliciously, or was in excess of his authority.” Stump v.

Sparkman, 435 U.S. 349, 357. Liability could attach only if the Fort Peck Tribal

Court “acted in the ‘clear absence of all jurisdiction.’” Id. (quoting Bradley, 13

Wall. at 351).

      It should be noted that the Fort Peck Court of Appeals determined that the

Fort Peck Tribal Court possessed subject matter jurisdiction over the dispute and

personal jurisdiction over the parties based on the Fort Peck Tribal Code and the

first exception to the test set out in Montana v. United States, 450 U.S. 544 (1981).

(Doc. 1.1 at 16.) The Fort Peck Court of Appeals cited the Leachmans’ decision to

enter a “consensual relationship” with a tribal member in the form or an oral

contract for the Holens to care for the Leachmans’ horses. Id. Leachmans have


                                          8
made no attempt to challenge this determination, including by seeking review by

this Court.

      Although this is Leachmans’ first attempt at filing a complaint, the Court

will not grant leave to amend. Leachmans may not amend their Complaint as of

right because more than 21 days have passed since the filing of the motion to

dismiss. See Fed. R. Civ. Proc. 15(a)(1)(B). The Court recognizes that leave to

amend should be freely given under Federal Rule of Civil Procedure 15(a)(2). See,

e.g., Sharkey v. O’Neal, 778 F.3d 767, 774 (9th Cir. 2015). But the Court retains

the discretion to deny leave to amend, even when the plaintiff has not previously

amended their complaint, when amendment would prove futile. See Chinatown

Neighborhood Ass’n v. Harris, 794 F.3d 1136, 1145 (9th Cir. 2015). Here, the

Court dismisses the Complaint because of legal, not factual errors. Thus,

amendment would be futile.




                                         9
                                 ORDER

     Accordingly, IT IS ORDERED that the Government’s motion to dismiss

Leachmans’ complaint (Doc. 3) is GRANTED.

     DATED this 30th day of March, 2020.




                                   10
